OFFICE   OF THE   AlTORNEY       GENERAL      OF TEXAS




                                              t \p.!J
                                                   .
Honorabla      Braaf 0. Ckntry
Chalmaa,      Tona JUghvmy Comlsrlon
Aurtln,     Taxam

D04r Sir:                        Opinloa     llo. 0




             ‘158hava gltan    oar                       ion to your latter
of AIiguat   go, rherala
of the Coaalealoaera      a
Stcta Hlghvm~ Dopart
clotion    of stat.                                      atats burlnera pur-
poaea pertslnl4g                                        f their travallng
erpensae will be                                         OS thr State   Highway
FUM.

                                            that tha Asroaktlon    will
                                               ngtoa,
                                                   Saptamber 16-19, in-
                                         ring nattarr or 8dmlnlrtn-
                                         44aao8, draign, tertl4g,
                                         oua Fllghuay Departmnta    and
                              : Road4 hdmlnlrtntlon.
                            enoloee a copy of 4 letter   of date
                            ad to you by the Bonorabh    Thonaa E.
                            of the United Iltatra Pub& Road8 Ad-
                            trr ateter that it 18 laport4nt that
                        e reprera4tatlrea  at the meeting.
           Cooparatlon b&roan          thr Stat0    Hi(pnr  Dopartmsnt
&a4  thr Fedora1 Gorsrzment in         raapaot    to the oo4atruotfon     of
highway8 i4 lxDrea4ly provldod             for in Arti     WTlq-4,    Ratlsed
Clril atatuter  ol Tax48, whleh            lnu6emtaa 88 one of the objrota
Eononbla    Brady P. Oeatrr,     Page L


for whloh   the   State   Highway Fund 10 dadloato4~
           “(bl   For the oonotruotlai,  in oooperutloa      with
      the Frdrrcrl Ooraramoat to tho extant of Tedem         aid
     to the ltateo, of hlghwap        of durable   type of the
     graetoot public neoeoolt~.*
            It ia olrar,  theretoro,    that cooperation   rith the
~edaral Oorarnznent in the ooaatruotIon       of highway8 to the
extent of Fe4eral aid to the Stutao, by pour department,          la
eopaolall~   made the buolaaso of your dep a r tma t,    lnd attan-
daooa upon meeting8 ho14 for the purpooa of oftooting          lueh
oooperatlon   i8 the performance     of 8 sort of the 8t4te'o
busineoa eoorAtt.ed by law to your department.
           A ziore serious  qusotlan rlnaa, hovievar, la oonaea-
tlon with the matter of ?apent       of traraling expenoeo la-
curred in attendlna    ruoh meeting.    Thlo lo by roaoon o? tha
hot that Senate 3111 487, Aota of the 46th Leglolaturo,         ha8
expraoolt prohibited    the payment of trovellng   oxpenoea la-
curred In going to snp t:?pe OS convention within the ltato
or v.Athout the atate,
            In o’tr opinion No. O-1737, WI construed  the term
*oonvcation-,   ao used In Senate 9111 427, as iollowo:
             *fir are impelled,   ther3?orr,   to the oonclu-
       olon that the Ls~lolature       UOO6 the Wrd 'OoOven-
       tits'    in Ito eopsclol   or populer,r&her    t&an lta
       brood, llgnifioance,      oonveyin& the Idea, gon-
       eraly,     of !iy neetlag   of nanbera or dalegate
       of a private organization,       pattr’, olub, ooolety,
       or the llkr,     for the looompllahmant of rem8
       oo-aonobjoot.'
             In tblo opinion ue golntod out that it oould not
have been Intrnded by the Legislature      that the rootrIotlon
ajalnot paying trarel.Ing. sxpenoeo to oonvcatIono     ohould
lpplr to authorized meetlngo or1184 kp agmoica of gore,ra-
u.,pO.tofor the purpooo OS o ooompllahiag tho function@' of
govrrnmrnt impoasd upon thorn, and that to apply oGoh a
conotruction    v0Ul.d be to impute to the Legialsture   on Intent
to parelse     by In4irectloa  the admlnlatrotlon   of the very ‘1
Eonombta        bra47 2. Oantry,       Fnga 3


lf?alro       of gorornmont ?or whIoh lpproprlatlona  were nude at
length      in Ssncta 5111 4E7 o? the 46th Leglalatura,
               Whether       ba relmbumed tar expaaooa
                           70~   WY                                        lnourrad
in atten4anoo upon the  meeting 4aoorlba4,     thrreiorr,                  drpenda
upon whether ouch a meeting ia a *convantloaW wlthln                      the
WNfll    or Senate Bill 437.    This, in turn,    dopenda                upon a
aotr rz nation of the question whether thr meeting lo                     cne
of the members or delegate8    o? a prlrata  orgaalautloa.
            Sn this connaotlon,      wa a r el4Tlaa6 by your Mr.
Green that the kavlcan       Aaooolation    o? Stnte iilghvay Ortl-
01410 was orgaolzr4 rpore than 20 ysaro a 0. Illr. Croon ed-
vlaeo us that the occasion for the orgn f tatlon o? the
Association   waa a rrqueat ty the offloIalo        or tha Public
Koado A4inInIatmtIon     o? the Federal OovirnJzent that such
an organlxatloa    50 l??ected as 4 lnotrumctallty         for tho
2romotlon of airectlro      cooptration   between the state8      an4
Federal   governxmto in rsopaot to the oonotruotlon           of
highways.    This otsteaent    o? the Origin o? the Aoooolatlon
an4 the pagore     to be acoozpllahed     by it la cokroborated       In
your lettar    of January 26, 1940, to thlo deprtzxnt,           a por-
tion o? which la quote4 In our opinion No. O-1903, so
f ollowo:
                    *The namberohlp of the Aserlaen Aseoclation
         or Stats EIi+‘.*ay OfrIcialo            1s cm2080a of rsprr-
         ae.~tstIveo      of the Public Roads Adainlotratlon             and
         all or the Highway tspartnento                o? tbe otat.no and
         territories       or  the United States.           The 4000010-
         tioa is recognized           by the Public Roads A&mlalo-
         tratlon aa the pollor-forairy               organlrltlon     in
         netters       of a4nlnlotr4tion,        accounting,     dealgn,
         conotructIon,        n;atarialo taatlng,         mIntan4noa,
         u&hods an4 proooCure, and 3uch pollclea                   and pro-
         c?dures as are set forth and ado?trd by the
         Asoocletlon       ara Incorporated         in the standard@,
         roqalremanto an4 reports req,llred by the Fubllc
         Roada Administration             of the State Hl6hway Do-
         partmtnto.        The   rxeoutlv4      oommltteo    of  the Aooo-
         elation       haa full authority        to   review the United
         Stats0 numbera          rondo oys tm and tha numbering
         and arkIn         thereo?,        and to makr 844ItIono,
Bonorablo Srady P. Oentry, Paz-.,
                                4


       ohangor , rsrlrlonr , lxten8lon8, or reduction8
       In raid road 8yrtus, and to ntiar thr mark-
       ing prorcrlb8d ior ruoh ro8d8. . . .”
               It 18 not t0 be qU88tiOll8d that the m8!Uber8Of
your   dOptWtS8IIt   might, at th8 r8qU88t Of the ?UbliC RO8d8
I(dm1nirtratiOnOf the United stat88,   3888JIble      in %8hln&On,
0. C., or 8on8 other p&S, with rimilar      ropr88mtatitr8
rrom othsr 8t8tO8, r0r a j.olnt dl8ous81on 0r tho Qetbod8
of OOOjWat1oA between the 8tatO and f8d8IWi         868llOiO8with
rO8peOt to   thr ooartruction of highW8y8. Thi8 would not
be a conv8ntlon, brcause 1t would mt b8 a Sl88ting or a
private organization. If, in this mesting,        it should be
decided thnt the bu8lnesc of the maetln~ might be .aoro
ex~edltlou8ly handled by organizing the oonrerenoe, 8lect-
i4 orrioere,    and 88hCtiG& OCtitt888, there would 8tll).
br no oonvention, ior the mason that, though there would
be an organization, that orsanlzation would r,otbe private
in oharactcr, It appe3r8 to U3, and we 80 hold, that thi8
18 rubotantlally what ha8 been done in effeCti% the Or-
gaoizatlcn known sa the American isroolatlon oi Stat8 Elghway
orrlclalr. Considering the blstory oi the or@ml%atlon of
the h88OC1atlO!l.and ths >ur>Ose8 IOr whloh It ~36 omanlzed,
and the nature of Its ~UI~tlbIZ8snd Its relation to the
Federal ai-ercy,-yeore of the o~lnlon thnt it 1s not "a
privets or.~snizotIon*,but, on the contrary, has been vested
with an 0frioiai charsoter.

          You sre therefore advised that the traveling ex-
penee8 im?urred in attcrdiq the Voting Of tin18organization
will be eligible ror payzent out of the appropriation8 made
to your depcrtmnt b.-thr Leg18laturo for traveling erprn8so.

                                            Ycurs very truly
       / APPROVED
                Au6 31, 1940                              OF TEXAS